961 F.2d 221
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Paulette KINGSTON, Defendant-Appellant.
No. 90-6400.
United States Court of Appeals, Tenth Circuit.
April 24, 1992.

Before McKAY, Chief Judge, SETH, Circuit Judge, and SHERMAN G. FINESILVER, Chief District Judge1.
ORDER AND JUDGMENT2
McKAY, Chief Judge.


1
Appellant, Paulette Kingston, appeals the District Court's denial of her motion for severance of defendants.   A district court's denial of a motion to sever defendants will not be disturbed on appeal in the absence of an abuse of discretion.   United States v. Mabry, 809 F.2d 671, 682 (10th Cir.), cert. denied, 484 U.S. 874 (1987).   We conclude the District Court did not abuse its discretion in denying Appellant's motion for severance.   We find especially significant the fact that Appellant was acquitted of ten of the eleven counts charged whereas her codefendant was convicted on all common counts.   The verdicts indicate that the jury meticulously afforded Appellant's case separate and impartial consideration.   See United States v. Kabbaby, 672 F.2d 857, 862 (11th Cir.1982).


2
AFFIRMED.



1
 Honorable Sherman G. Finesilver, Chief Judge, United States District Court for the District of Colorado, sitting by designation


2
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3